Name: 94/941/EC: Council Decision of 14 December 1994 laying down transitional measures applicable to imports of fishery products from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  trade;  cooperation policy;  tariff policy
 Date Published: 1994-12-31

 Avis juridique important|31994D094194/941/EC: Council Decision of 14 December 1994 laying down transitional measures applicable to imports of fishery products from third countries Official Journal L 366 , 31/12/1994 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 64 P. 0229 Swedish special edition: Chapter 3 Volume 64 P. 0229 COUNCIL DECISIONof 14 December 1994laying down transitional measures applicable to imports of fishery products from third countries(94/941/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(), Having regard to the opinion of the European Parliament(), Whereas fishery products appear on the list of products in Annex II to the Treaty; whereas the health conditions for production and placing on the market have been laid down in Directive 91/493/EEC(); Whereas imports of fishery products from third countries are the subject of provisions laid down in Article 11 of Directive 91/493/EEC comprising, inter alia, the drawing up of lists of approved establishments and specimen health certificates; Whereas, pending Community decisions laying down specific conditions for importing fishery products for each third country, it is for the Member States to apply to such imports, in accordance with Article 11 (7) of the aforementioned Directive, conditions which are at least equivalent to those laid down for Community production; Whereas a transitional specimen health certificate was established pursuant to Article 16 of Directive 91/493/EEC by Commission Decision 93/185/EC of 15 March 1993 laying down certain transitional measures concerning the certification of fishery products from third countries in order to facilitate the switchover to the arrangements laid down in Council Directive 91/493/EEC(); whereas the period of application of that Decision is limited to 31 December 1994; whereas that transitional health certificate should remain in force pending the drawing up of provisional lists of approved establishments, in order to prevent any disruption of imports from third countries; Whereas Article 7 (3) of Directive 91/493/EEC requires any amendment to the lists of approved establishments to be notified to the Commission and the other Member States; whereas provision should be made for those lists and the lists pursuant to Article 11 (5) of the said Directive to be updated every two months, HAS ADOPTED THIS DECISION: Article 1 Until 1 March 1995 Member States shall retain the existing conditions for imports of fishery products as referred to in Article 11 (7) of Directive 91/493/EEC, together with the specimen health certificate referred to in the Annex to Decision 93/185/EEC. Article 2 By way of derogation from the provisions specified in Article 7 (3) and Article 11 (5) of Directive 91/493/EEC, the lists of approved establishments and, if appropriate, approved factory ships in respect of which a decision has to be taken in accordance with Article 11 (4) (c) of the said Directive must be updated every two months. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 1994. For the CouncilThe PresidentT. BORCHERT() OJ No C 276, 3. 10. 1994, p. 13. () OJ No L 81, 2. 4. 1993, p. 2. () OJ No C 268, 24. 9. 1991, p. 15. () OJ No L 79, 1. 4. 1993, p. 80.